Case 1:20-cv-21702-RNS Document 22 Entered on FLSD Docket 08/31/2020 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

  5650 N Miami Ave LLC, Plaintiff,       )
                                         )
  v.                                     )
                                         ) Civil Action No. 20-21702-Civ-Scola
  Scottsdale Insurance Company,          )
  Defendant.                             )

                                  Omnibus Order
         This matter is before the Court on the parties’ respective motions for
  clarification arising from the Court’s July 8, 2020 Order dismissing the
  complaint. (Order Granting Mot. to Dismiss, ECF No. 16; Def.’s Mot., ECF No.
  19; Pl.’s Mot., ECF No. 21.) The Court dismissed the Plaintiff’s complaint after
  the Plaintiff twice failed to file any response at all to the Defendant’s two
  motions to dismiss the complaint. The parties have now filed separate motions
  for clarification concerning whether the dismissal of the complaint was with
  prejudice or without prejudice. As the motions seek clarification of the Court’s
  intent, and neither party has responded to the other’s motion, the Court finds
  it appropriate to rule on these motions now and not await additional briefing.
         After the Plaintiff failed to respond to the first motion to dismiss, the
  Court entered an order on May 11, 2020, stating that “[t]he Plaintiff is
  cautioned that the failure to comply will result in appropriate sanctions,
  including dismissal without prejudice and without further notice.” (ECF No. 7
  at 1.) After the Plaintiff failed to respond to the second motion to dismiss, the
  Court proceeded to enter an order dismissing this case “without prejudice and
  without leave to amend.” (ECF No. 16 at 4.) However, that same order also
  stated elsewhere that the dismissal was “with prejudice,” which precipitated
  the parties’ motions for clarification. (Id. at 3.) The Court now grants the
  motions for clarification (ECF Nos. 19, 21) to clarify the July 8, 2020 dismissal
  order and now corrects it to reflect that the dismissal was without prejudice
  and without leave to amend.
        Done and ordered in chambers, at Miami, Florida, on August 31, 2020.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
